Citation Nr: 1702965	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  15-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back strain (now claimed as back arthritis).  

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for arthritis (now claimed as arthritis in both arms and hands).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to March 1956, October 1956 to April 1960 and April 1962 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated September 2015 to February 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a rating decision issued in August 1991, the RO denied the Veteran's claim for entitlement to service connection for arthritis; this decision was not appealed and became final.

2.  Evidence submitted since the August 1991 rating decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back strain (now claimed as back arthritis).  

3.  Evidence submitted since the August 1991 rating decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for arthritis (now claimed as arthritis in both arms and hands).  


CONCLUSIONS OF LAW

1.  The August 1991 rating decision is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for a low back strain (now claimed as back arthritis).  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

3.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for arthritis (now claimed as arthritis in both arms and hands).  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  For claims to reopen, the VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  See VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  These notice requirements were accomplished in a letter sent in October 2013.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, personnel records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained in regards to the issues being decided below. 

In regards to the Veteran's claim to reopen, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As the Board has determined that the claims may not be reopened, a discussion of the necessity and/or adequacy of examination reports is not necessary. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Historically, the Veteran filed a claim for a back condition in June 1977.  In a July 1977 rating decision the RO denied the Veteran's claim for a low back strain.  The RO explained that the service treatment records failed to show any diagnosis of or treatment for a back condition during service.  The RO noted that the Veteran had many years of active duty however there was no showing of any injury to the back.  The RO noted that the February 1976 VA examination following discharge from service also had no showing of any back disability.  The RO also noted that the Veteran had not submitted any medical evidence to show he suffered any injury or disease of the back.  The Veteran was notified of this decision by way of a January 25, 1977 letter.  The Veteran filed a notice of disagreement in September 1977.  The Veteran was provided with a statement of the case in January 1978 but he did not submit a substantive appeal and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  Therefore the July 1977 rating decision became final.  

The Veteran filed a claim to reopen in March 1983.  In an April 1983 administrative rating decision, the RO denied the Veteran's claim for a back condition.  The RO explained that the service treatment records they had for the Veteran did not show that he was ever treated for this condition.  The Veteran was notified of that decision and of his appellate rights by way of this letter.  He did not appeal that decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  Thus, the April 1983 administrative decision became final.  

The Veteran filed a claim for arthritis in his back, arms and legs in April 1991.  In an August 1991 rating decision the RO denied the Veteran's claim for arthritis.  The RO noted that the Veteran's service medical records showed no evidence of arthritis.  The RO noted that the February 1976 VA examination showed no symptoms or findings of any disability of the musculoskeletal system.  The RO noted that specifically, there was no evidence of arthritis.  The RO noted that treatment records dated August 1976 to June 1977 show complaints of back pain in June 1977 and x-rays of the lumbosacral spine gave an impression of possible disc disease L4-L5.  The RO concluded that service connection must be denied for arthritis, as there was no evidence of arthritis in service, and no evidence of arthritis present to a compensable degree within one year of separation from active duty in July 1975.  The Veteran was notified of this decision by way of a letter dated September 12, 1991.  The Veteran filed a notice of disagreement in October 1991 and was provided with a statement of the case in October 1991.  The Veteran did not perfect his appeal and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 1991 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

The relevant evidence of record at the time of the August 1991 rating decision included the Veteran's service treatment records that showed at separation the Veteran complained of back pain but no diagnosis was given; a February 1976 VA examination that showed that the Veteran had no symptoms or abnormalities of the musculoskeletal system; and the Veteran's June 1977 claim in which the Veteran asserted his service treatment records during his service in Vietnam supported his claim.  The evidence also included a June 1977 VA treatment record that showed the Veteran reported back pain since 1967; a June 1977 x-ray that revealed possible disc disease of L4-L5; and another June 1977 VA treatment record that showed the Veteran was diagnosed with chronic low back pain and musculoskeletal spasms.  The evidence also included a September 1977 notice of disagreement in which the Veteran reported that he was treated on several occasions during service for his back both in the states and in Vietnam and that during service the medical specialist and doctors never got x-rays but told him to sleep on the floor.  The Veteran also asserted that he did not claim this condition when he separated from service because it only bothered him every six months and when he did report to the VA x-rays showed he had arthritis.  The evidence also included the April 1991 claim in which the Veteran asserted that when he was examined by the VA the x-ray showed arthritis in his lower back but the doctor told him that this was normal due to his age of 42 at the time.  The Veteran also asserted that the condition had worsened and spread to both legs, arms and down to his fingers.  Lastly, the October 1991 notice of disagreement showed that the Veteran asserted that the x-rays taken at the VA showed the arthritis condition when he filed his claim for a back condition, and that his service treatment records would show he suffered from numbness throughout his career and that his fingers would curl uncontrollably.  

The Veteran filed a claim to reopen in January 2013.  The relevant evidence associated with the claim file since the August 1991 rating decision includes a June 2011 private x-ray that shows that the Veteran was noted as having degenerative disc and facet changes at L4-L5 and L5-S1 level with minimal scoliosis.  

The evidence also includes the January 2013 claim in which the Veteran reported that when he was examined by the VA examiner he was told that he had arthritis but this was normal for his age.  The Veteran also asserted that being in an infantry unit at 17 and living in the field and sleeping in cold and wet conditions for three years was not normal.  The Veteran asserted that the damage was already done after he left the infantry and went to postal school.  The Veteran asserted that the issues continued when he crouched and bent and was not being able to stand up for five to ten minutes.  The Veteran also reported that during service sometimes when he used tire rods his finger would lock in different directions and he was not able to proceed until his joints unlocked.  The Veteran also asserted that he did not have new and material evidence since the only evidence he ever needed was that the VA doctor that examined him lacked common sense and dismissed his claim because according to her all men at age 40 should accept the fact that they should all have arthritis.  The Veteran also reported that he lived with constant pain and arthritis in his arms and hands throughout his military career which continued to the present with him now knowing there was nothing he could do.

The evidence also includes December 2013 statements in which the Veteran again stated his contentions about the VA doctor, the conditions of his service in the infantry and that he did not have new and material evidence except of the fact that he has to deal daily with pain in his back, arms and hands.  The evidence also includes a February 2015 VA Form 9 in which the Veteran reported that he was treated twice in 1968 in Vietnam due to his back bothering him and him walking like a hunchback. The Veteran reported that he was told to go back to the barracks and lie on the floor and he was then given off duty for three days.  The Veteran also reported that when this problem would return he would do this instead of going to sick call. 

Based on the above, the Board finds that the Veteran's reports regarding what he was told by the VA examiner about arthritis and his reports that he was treated for his back while stationed in Vietnam to be cumulative of the evidence considered at the time of the August 1991 rating decision.  While the Veteran provided additional details regarding the conditions he endured during his time in the infantry, ultimately, the information is cumulative of the Veteran's assertion that he experienced symptoms in service and that he was treated in service.  Also, while the evidence showed new evidence of degenerative disc and facet changes affecting the L5-S1 level with minimal scoliosis, this is cumulative of previous evidence showing a degenerative process affecting the lumbar spine.  Such cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.  There is no new and material evidence showing the Veteran has a current disability that is etiologically related to his military service or was found to be to a compensable degree within one year of discharge from service.  As the additional evidence is not new and material, the claims are not reopened.

(CONTINUED ON NEXT PAGE)











ORDER

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for a low back strain (now claimed as back arthritis) is not reopened; the appeal is denied. 

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for arthritis (now claimed as arthritis in both arms and hands) is not reopened; the appeal is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


